Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Acts of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, and February 15, 2019, as Public Law 116-6, div. A, tit.

II, Section 230, 133 Stat. 13, which appropriated the funds that shall be used for the taking.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain a border security tower, roads, fencing, vehicle barriers, security lighting,

cameras, sensors, and related structures designed to help secure the United States/Mexico

border within the State of Texas.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 6 of 19




                                     SCHEDULE C

                                LEGAL DESCRIPTION

                                   Starr County, Texas

Tract: RGV-RGC-T1118E-1 (Temporary Road and Utility Easement)
Tract: RGV-RGC-T1118E-2 (Temporary Tower Easement)
Owner: Jose Corando Sosa, Jr., et al.,
Acres: 0.998

Tract: RGV-RGC-T1118E-1 (0.610 acre)

BEING a 0.610 of one acre (26,585 square feet) parcel of land out of Porción 75,
Ancient Jurisdiction of Mier, Mexico, now Starr County, Texas, also being out of the
Florencia Gonzales Grant, Abstract 95, Share 107 and a called 1.66 acre tract of land
described in a deed dated June 28, 2006, from Linda Sosa Garza to Jose Corando Sosa,
Jr., and wife, Paula Sosa, recorded in Volume 1104, Page 805 (O.R.S.C.T.), said 0.610 of
one acre parcel being more particularly described by metes and bounds as follows:

COMMENCING at a point for reference at a 5/8-inch iron rod found on a south line of
a tract of land described as Tract One in a deed dated July 1, 2008, from Jose Coronado
Sosa, Jr., to Maria Villarreal, recorded in Volume 1202, Page 93 (O.R.S.C.T.) for the
northeast corner of a called 3.155 acre tract of land described as Tract Two in a deed
dated July 1, 2008, from Jose Coronado Sosa, Jr., to Maria Villarreal, recorded in
Volume 1202, Page 93 (O.R.S.C.T.) and also described in a deed dated October 16, 2008,
from Jose Coronado Soza, Jr., and Paula Siller Soza to Maria Villarreal, recorded in
Volume 1217, Page 141 (O.R.S.C.T.) and the northwest corner of said called 3.7288 acre
tract, thence as follows:

SOUTH 25°21’37” EAST, along the common east line of said 3.155 acre tract and the
west line of said 3.7288 acre tract, a distance of 50.50 feet to a 5/8-inch iron rod with
aluminum cap stamped “RGV-RGC-4063-1=4047-1” set for the northwest corner and
POINT OF BEGINNING of the parcel described herein, having a coordinate value of
N = 16,672,260.466 and E = 829,088.780, said point bears SOUTH 36°43’29” WEST, a
distance of 2,805.68 feet from United States Army Corps of Engineers Control Point
No. S135, thence as follows;

THENCE, N 25-21-37 W a distance of 50.50 feet along the west property line of the
Sosa Tract to a 5/8 iron rod also being the referenced POC and the North West corner of
this easement

THENCE N 51-26-01 a distance of 106.60 feet along the north property line of the Sosa
tract to an unmarked point for the north east corner of this easement
 Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 7 of 19




                                 SCHEDULE C (Cont.)


THENCE S 23-30-58 E a distance of 73.94 feet to an IP with a 3” cap stamped
RGC-4047-2 being the north east corner of wall tract RGC-4047

THENCE, SOUTH 23°30’58” EAST, along said common line, a distance of 210.18 feet
to a 5/8-inch iron rod with aluminum cap stamped “RGV-RGC-4047-3=4048-4” on said
common line for the southeast corner of the RGC-4047 wall parcel;

THENCE S 23-30-58 E a distance of 197.74 feet to an unmarked point being the south
east corner of this easement and the north east former or the RGC-T1118E-2 tower
easement for an angle point

THENCE, SOUTH 64°05’27” WEST, departing said common line, returning over and
across said 3.7288 acre tract, a distance of 50.00 feet to an unmarked point being the
south west corner of this access easement and a POL of the north tower easement line for
an angle point

THENCE N 23-30-58 W a distance of 194.74 to an unmarked point along the south line
of wall tract RGC-4047 for a POL

THENCE N 23-30-58 W a distance of 210.18 to an unmarked point along the north line
of wall tract RGC-4047 for an angle point

THENCE, S 64-05-41 W a distance of 51.43 feet along the north line of wall tract
RGC-4047 Returning to the POINT OF BEGINNING and containing 0.610 acres
(26,585 square feet) of land.



Tract: RGV-RGC-T1118E-2 (0.388 acre)

BEING a 0.388 acre (16,940 square feet) parcel of land out of Porción 75, Ancient
Jurisdiction of Mier, Mexico, now Starr County, Texas, also being out of the Florencia
Gonzales Grant, Abstract 95, Share 107 and a called 1.66 acre tract of land described in a
deed dated June 28, 2006, from Linda Sosa Garza to Jose Corando Sosa, Jr., and wife,
Paula Sosa, recorded in Volume 1104, Page 805 (O.R.S.C.T.), said 0.388 acre parcel
being more particularly described by metes and bounds as follows:

COMMENCING at a point for reference at a 5/8-inch iron rod found on a south line of
a tract of land described as Tract One in a deed dated July 1, 2008, from Jose Coronado
Sosa, Jr., to Maria Villarreal, recorded in Volume 1202, Page 93 (O.R.S.C.T.) for the
northeast corner of a called 3.155 acre tract of land described as Tract Two in a deed
dated July 1, 2008, from Jose Coronado Sosa, Jr., to Maria Villarreal, recorded in
 Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 8 of 19




Volume 1202, Page 93 (O.R.S.C.T.) and also described in a deed dated October 16, 2008,
from Jose Coronado Soza, Jr., and Paula Siller Soza to Maria Villarreal, recorded in
Volume 1217, Page 141 (O.R.S.C.T.) and the northwest corner of said called 3.7288 acre
tract, thence as follows:

THENCE, N 51-26-01 E a distance of 106.60 for an angle point being the NE corner of
the parent tract

THENCE, S 23-30-58 E a distance of 478.76 feet to an unmarked point for the northeast
corner and POINT OF BEGINNING of the parcel described herein, having a coordinate
value of N = 16671933.558 and E = 829341.528

THENCE, SOUTH 23°30’58” EAST, along said common line, a distance of 200.0 feet
to an unmarked point on said common line for the southeast corner of the parcel
described herein;

THENCE, SOUTH 64°05’27” WEST, departing said common line, returning over and
across said 3.7288 acre tract, a distance of 81.54 feet to an unmarked point on said
common west line of said 3.7288 acre tract and the east line of said 3.155 acre tract for
the southwest corner of the parcel described herein;

THENCE, NORTH 25°21’43” WEST, along said common line, a distance of 200.0 feet
to an unmarked point along the common line of the 3.155 acre tract and 3.7288 acre tract
for the north west corner of this easement

THENCE, N 64-20-24 E a distance of 37.99 feet to an unmarked point as a POL for this
easement and the SW corner of the access road easement for an angle point,

THENCE, N 64-05-27 E a distance of 50.0 feet along the south line of the access
easement and returning to POINT OF BEGINNING and containing 0.388 acre (16,940
square feet) of land.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 9 of 19




  SCHEDULE
      D
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 10 of 19




                             SCHEDULE D

                             MAP or PLAT

                       LAND TO BE CONDEMNED
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 11 of 19




                         SCHEDULE D (Cont.)
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 12 of 19



                         SCHEDULE D (Cont.)




Tracts: RGV-RGC-T1118E-1, RGV-RGC-T1118E-2
Owner: Jose Corando Sosa, Jr, et al.,
Acreage: 0.998
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                     Starr County, Texas

Tract: RGV-RGC-T1118E-1
Tract: RGV-RGC-T1118E-2
Owner: Jose Corando Sosa, Jr., et al.,
Acres: 0.998


                           Temporary Road and Utility Easement

Tract No. RGV-RGC-T1118E-1

       A temporary and assignable easement and right-of-way, in, on, over, under and
across the land described in Schedule C, for a period not to exceed four years, beginning
with the date of possession of the land is granted to the United States, for use by the
United States, its representatives, agents and contractors for the location, construction,
operation, maintenance, alteration, repair, and replacement of a road and above ground
and underground utility lines and appurtenances thereto; together with the right to trim,
cut, fell and remove any vegetative or structural obstacles that interfere within the right-
of-way; subject to existing easements for public roads and highways, public utilities,
railroads and pipelines; reserving however, to the owners, their heirs and assigns, the
right to use the surface of such land as access to their adjoining land or for any other use
consistent with its use as a road.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 15 of 19




                                  SCHEDULE E (Cont.)



                                Temporary Tower Easement

Tract No. RGV-RGC-T1118E-2

       An exclusive, temporary and assignable easement and right-of-way in, on, over,
and across the land described in Schedule C for a period not to exceed four years,
beginning with date of possession of the land is granted to the United States, for use by
the United States, its representatives, agents and contractors for the location,
construction, operation, maintenance, alteration, repair, and patrol of a re-locatable
tower(s) and associated facilities; together with the right to trim, cut, fell and remove any
vegetative or structural obstacles that interfere with the easement corridor; subject to
existing easements for public roads and highways, public utilities, railroads and pipelines.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 17 of 19




                                      SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land(s) being taken is SIX HUNDRED

AND SEVENTY ONE DOLLARS AND 00/100 ($671.00), to be deposited herewith in

the Registry of the Court for the use and benefit of the persons entitled thereto.

TRACT RGV-RGC-T1118E-1:

   The sum estimated as just compensation for the land being taken is TWO HUNDRED
AND NINETY NINE DOLLARS AND 00/100 ($299.00), to be deposited herewith in the
registry of said Court for the use and benefit of the persons entitled thereto.


TRACT RGV-RGC-T1118E-2:

   The sum estimated as just compensation for the land being taken is THREE HUNDRED
AND SEVENTY TWO DOLLARS AND 00/100 ($372.00), to be deposited herewith in
the registry of said Court for the use and benefit of the persons entitled thereto.
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 7:20-cv-00365 Document 1-1 Filed on 11/13/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Jose Corando Sosa, Jr.                       Warranty Deed, Document #2006-
                                              258077; Recorded July 24, 2006, Vol
 Roma, TX                                     1104, pg 805, Official Records of Starr
                                              County

 Paula Sosa (nee Siller)                      Warranty Deed, Document #2006-
                                              258077; Recorded July 24, 2006, Vol
 Roma, TX                                     1104, pg 805, Official Records of Starr
                                              County
 Maria Villarreal

 Roma, TX
